Terry, C. J.,
delivered the opinion of the Court—Baldwin, J., concurring.
The evidence in this case does not sustain the verdict, and the Court erred in refusing a new trial. It is immaterial whether, at the time the packing was done by plaintiff for defendants, the note was owned by defendants or Goodwin. The evidence shows, that at the time the goods were delivered to plaintiff for transportation, it was agreed that the freight should be credited on the note; and, admitting the note to have been the property of Goodwin, we can see no objection to his becoming paymaster, if he chose to do so, and looking to the defendant to be reimbursed.
Judgment reversed, and cause remanded.